DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1-4, 6-7, 10-16, 18
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: -
Claim(s) 1-20 is/are rejected. This rejection is FINAL.


Response to Arguments
Applicant’s arguments filed in the amendment filed 7/29/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,032,163 in view of Interdigital (WO 2018/089417 A1). Examiner maps Claim 1 of the patent to Claim 1 of the instant claimset and the dependent claims are obvious variants for the reasons stated in the 103 section.
Instant Claim 1
Claim 1 of ‘163
Notes
1. A network device comprising: one or more processors configured to: receive a policy for an application to received multi-access edge computing (MEC) services, the policy designating a coverage area and application service parameters for the application in the coverage area,
1. A network device comprising: a memory to store instructions; and one or more processors configured to execute the instructions to: receive application parameters, for a designated coverage area, for an application
The instant claims receive a policy and parameters for an application in a coverage area. Because the parameters are directed to the deployment of the application, they are service parameters even without the express limitation.With respect to the policy designating a coverage, Examiner cites Interdigital, para. 71, 126, 149; service level agreement for deployment of an application has location-specific policies for particular geographic areas. It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the device of Venkataramu with the policy designating a coverage area so that policies can be tailored to the areas that they serve to provide efficient resource usage and comply with local laws.
MEC is discussed in a later limitation of the patent.
match the coverage area for the MEC services to one or more unique identifiable regions (UIRs) that each include cells for different wireless stations of a transport network,
store, in the memory, a map of a geographic area with unique identifiable regions (UIRs) that each include cells for one or more different wireless stations of a transport network,

associate the designated coverage area with one or more target UIRs from the map of the geographic area,
The instant claims are less limited, but both associate the coverage area with a UIR of an access network.
deploy, at a MEC cluster, an instance of the application when edge computing resources of the MEC cluster are available to support the application service parameters in the UIR.
deploy, when the MEC resources are available to support the application parameters, an instance of the application at a MEC cluster, wherein the deployed instance of the application meets the application parameters for the one or more target UIRs,
Both deploy an application to the MEC when the resources are available to support it based on service parameters for the UIR.
and update a MEC-domain name service (DNS) in the MEC cluster to reflect the instance of the application.
and update a MEC-domain name service (DNS) for the deployed instance of the application at the MEC cluster.
Similar scope






Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (US Pub. 2018/0109590) in view of Interdigital (WO 2018/089417 A1).
With respect to Claim 1, Rao teaches a network device comprising: one or more processors configured to: (para. 123; memory and processor. Data may be stored in a non-transitory storage.)
receive a policy for an application to receive multi-access edge computing (MEC) services (para. 65; a UE may request to offload a computational task onto a MEC. Fig. 2a, para. 65; AP sets up a MEC session that is assigned a set of service parameters for a UE within a coverage area. This causes the MEC to instantiate a VNF using an image.)
the policy designating a coverage area for the MEC services and application service parameters for the application in the coverage area, (A policy designating a coverage area will be taught later. Fig. 1, para. 62-63; access node supports a coverage area. Fig. 2a, para. 65; AP sets up a MEC session that is assigned a set of service parameters for a UE within a coverage area. This causes the MEC to instantiate a VNF using an image. Fig. 4a, Paras. 66-67, 82-85; UE may move to a different coverage area that is with the same MEC group or may move to a different coverage area with a different MEC group, which causes different handoffs. Para. 71; image container includes a QoS monitor to monitor the performance of the MEC. Thus a UE is serviced by a VNF for its area subject to QoS service parameters.)
match the coverage area for the MEC services to one or more unique identifiable regions (UIRs) that each include cells for different wireless stations of a transport network (Fig. 1, paras. 9, 62-64; access nodes supports a coverage area. Access nodes provide wireless access to the network, which is a transport network. The coverage areas are serviced by particular MECs among MEC boundary lines 112. For example, MEC-N2 serves Tracking Area (TA) 2, which is made up of four different coverage areas from two access points, while MEC-N1 serves TA 1, which is made up of three coverage areas from three access points. Thus there is a mapping between coverage area and UIR. See also Fig. 2a, 4a, 9 and 10, all showing multiple access points being serviced by a particular MEC. See also Interdigital, Fig. 1a, para. 24; RAN providing a connection between user devices, the internet and core network, which is a transport network.)
and deploy, at a MEC cluster, an instance of the application (para. 65; computational task is offloaded to a MEC network node by instantiating a VNF for the software.)
when edge computing resources of the MEC cluster are available to support the application service parameters in the UIR. (para. 70, 77; allocating a VM “with sufficient processing, memory, and IO resources” to support the UE by assuming an offloaded computational task. Para. 79, 108; system determines a MEC-N that is both available to host the NF and to satisfy requirements of a requested computation, which is a determination that a given node has resources available.)
But Rao does not explicitly teach a policy designating a coverage area.
Interdigital, however, does teach receive a policy designating a coverage area. (para. 71, 126, 149; service level agreement for deployment of an application has location-specific policies for particular geographic areas.)
and update a MEC-domain name service (DNS) in the MEC cluster to reflect the instance of the application. (para. 163-164; manager instantiates applications on nodes, configures a network path and then sets up DNS rules. Manager also monitors and may relocate the application, redirect user traffic or change the DNS.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the device of Rao with the policy designating a coverage area so that policies can be tailored to the areas that they serve to provide efficient resource usage and comply with local laws.

With respect to Claim 4, modified Rao teaches the network device of claim 1, and Rao also teaches wherein, when updating the MEC-DNS, the one or more processors are further configured to: provide an identifier for a user plane function (UPF) serving the UIR. (para. 64, 77; user plane creates path between the AP and the MEC-N for the functions, which suggests an identifier for the UP function. Paras. 67-71; when a moving UE results in the transfer of the VNF from one MEC to another, the system provides a NF snapshot of the function being provided along with state identifiers. See also Interdigital para. 163; manager instantiates applications on nodes, configures a network path and then sets up DNS rules.)

With respect to Claim 5, modified Rao teaches the network device of claim 1, and Rao also teaches wherein the UIR includes one or more of: a tracking area (TA), or a local area data network (LADN) service area. (Fig. 1, paras. 62-63, 80; tracking areas in a tracking area list.)

With respect to Claim 6, modified Rao teaches the network device of claim 1, and Interdigital also teaches wherein the network device is included in a core network for the transport network. (Fig. 1a, para. 24; Core network.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 7, modified Rao teaches the network device of claim 1, and Rao also teaches wherein the one or more processors are further configured to: determine, based on advertised resources in the transport network, whether the edge computing resources are available to support the application service parameters. (Para. 79, 108; system determines a MEC-N that is both available to host the NF and to satisfy requirements of a requested computation, which is a determination that a given node has resources available. The determination is done by MM/SM management entity rather than the node, which suggests the node advertised its available resources so that the management device knew what was available. See also Interdigital, para. 109-110; orchestrator collects information on available resources and uses it to determine where an application can be hosted. Para. 112; dynamic evaluation of resource availability.)

With respect to Claim 8, modified Rao teaches the network device of claim 7, and Rao also teaches wherein, when determining whether the edge computing resources are available, the one or more processors are further configured to: monitor over-the-air round trip time between different wireless stations serving in the UIR and end devices in the UIR, monitor round trip time between the different wireless stations and a user plane function (UPF) in a core network, or monitor round trip time from the different wireless stations and the MEC cluster. (paras. 76, 79, 107; system tracks round-trip time between UE and RAN, and UE and MEC node. See also Interdigital, para. 142; system tracks roundtrip time between point of attachment and outside devices.)

With respect to Claim 9, modified Rao teaches the network device of claim 1, and Interdigital also teaches wherein the application service parameters include different designated coverage areas with different sets of parameters for each of the different designated coverage areas. (para. 71, 126, 149; service level agreement for deployment of an application has location-specific policies for particular geographic areas.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 10, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 13, it is substantially similar to Claim 7 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 14, it is substantially similar to Claim 6 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 15, modified Rao teaches the method of claim 10, and Rao also teaches further comprising: receiving, from devices in the transport network, dynamic resource updates that indicate a current availability to support the instance of the application. (para. 79, 108; management server chooses a MEC that is available to host and satisfies requirements, which requires the management server to dynamically know the resource state of the MEC node. See also Interdigital, para. 109-110; orchestrator collects information on available resources and uses it to determine where an application can be hosted. Para. 112; dynamic evaluation of resource availability.)

With respect to Claim 17, it is substantially similar to Claim 9 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 18, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Rao also teaches a non-transitory, computer-readable storage media storing instructions executable by one or more processors, the instructions comprising: (para. 123; non-transitory mass storage.) 

With respect to Claim 19, it is substantially similar to Claim 7 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 20, modified Rao teaches the non-transitory, computer-readable storage media of claim 18, and Rao also teaches further comprising instructions for: receiving, from devices in a transport network, dynamic resource updates that indicate a current availability to support the instance of the application, (Para. 79, 108; system determines a MEC-N that is both available to host the NF and to satisfy requirements of a requested computation, which is a determination that a given node has resources available. The determination is done by MM/SM management entity rather than the node, which suggests the node advertised its available resources so that the management device knew what was available. See also Interdigital, para. 109-110; orchestrator collects information on available resources and uses it to determine where an application can be hosted. Para. 112; dynamic evaluation of resource availability.)
and Interdigital also teaches and updating a MEC-domain name service (DNS) based on receiving the dynamic resource updates. (para. 110; system may move an application from one server to another. para. 163; manager instantiates applications on nodes, configures a network path and then sets up DNS rules. See also Rao, paras. 83-85; as UE transitions through coverage areas the MEC handling the computations for it changes through a handoff.)
The same motivation to combine as the independent claim applies here.


Claims 2-3, 11-12 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rao (US Pub. 2018/0109590) in view of Interdigital (WO 2018/089417 A1), and further in view of Xiong (US Pub. 2014/0307682).
With respect to Claim 2, modified Rao teaches the network device of claim 1, and Interdigital also teaches wherein, when updating the MEC-DNS, the one or more processors are further configured to: send, to the MEC-DNS, a DNS update message, (para. 163-164; manager instantiates applications on nodes, configures a network path and then sets up DNS rules. Manager also monitors and may relocate the application, redirect user traffic or change the DNS.)
The same motivation to combine as the independent claim applies here.
and Rao also teaches and a user plane function identifier. (para. 64, 77; user plane creates path between the AP and the MEC-N for the functions, which suggests an identifier for the UP function. Paras. 67-71; when a moving UE results in the transfer of the VNF from one MEC to another, the system provides a NF snapshot of the function being provided along with state identifiers. See also Interdigital para. 163; manager instantiates applications on nodes, configures a network path and then sets up DNS rules.)
But modified Rao does not explicitly teach bearer types.
Xiong, however, does teach wherein the DNS update message includes a bearer-type indicator (Tables 1-2, paras. 80-83; system defines QoS Class Identifier for different bearer types in order to properly communicate different types of data.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the device of modified Rao with the bearer type to prioritize traffic and transmit different types of traffic. (Xiong, para. 82)

With respect to Claim 3, modified Rao teaches the network device of claim 1, but does not explicitly teach fully qualified domain names.
Xiong, however, does teach wherein, when updating the MEC-DNS, the one or more processors are further configured to: provide a resolution record for a fully qualified domain names (FQDN) associated with the instance of the application. (para. 88; DNS provides FQDN of a network function.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the device of modified Rao with the FQDN in order to allow a user device to contact the network function. (Xiong, paras. 87-88)

With respect to Claim 11, it is substantially similar to Claim 2 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 12, modified Rao teaches the method of claim 10, but does not explicitly teach bearer types.
Xiong, however, does teach wherein updating the MEC-DNS further comprises: providing to the MEC-DNS a bearer-type indicator for an end device to properly implement the instance of the application. (Tables 1-2, paras. 80-83; system defines QoS Class Identifier for different bearer types in order to properly communicate different types of data.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the device of modified Rao with the bearer type to prioritize traffic and transmit different types of traffic. (Xiong, para. 82)

With respect to Claim 16, modified Rao teaches the method of claim 10, and Rao also teaches further comprising: wherein the DNS query includes an identifier for the UIR; (A DNS query will be taught later. However, Rao discloses that applications are assigned to MEC nodes based upon which MEC node is serving which coverage area, see Figs. 1, 4, paras. 62-67, 82-85; as device moves through different coverage areas it crosses a boundary where a different MEC node is servicing computation requests. Therefore it would have been obvious to one of ordinary skill prior to the effective filing date to include the UIR in the DNS query in order to return the correct MEC node that is servicing that area.)
and identifying the MEC cluster available to service the application based on the UIR and the application service parameters. (Para. 79, 108; system determines a MEC-N that is both available to host the NF and to satisfy requirements of a requested computation, which is a determination that a given node has resources available. See also Interdigital, para. 109-110; orchestrator collects information on available resources and uses it to determine where an application can be hosted. Para. 112; dynamic evaluation of resource availability.)
But modified Rao does not explicitly teach a DNS query.
Xiong, however, does teach receiving DNS query for the application, (Interdigital sets up a DNS including DNS rules, which Examiner asserts suggests a query to the DNS. Regardless, Since Xiong is explicit, Examiner cites Xiong, para. 88; UE queries the IP address of a network function using DNS.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the device of modified Rao with the DNS query to be able to address a message to the application.


Remarks
Applicant asks at Remarks, pg. 8 that the Double Patenting rejection be held in abeyance until the claims are in a more final form. Examiner agrees and maintains the rejection.
Applicant argues at Remarks, pg. 9 that Rao does not teach matching the coverage area for the MEC services to one or more unique identifiable regions UIRs that each include cells for different wireless stations of a transport network.
Rao teaches the limitation. Rao, Fig. 1 and para. 9 make clear the discussion is about a wireless network. Fig. 1 and paras. 62-63 disclose an access point for the network that user equipments such as a smartphone connect to. Thus the system can be thought of as a cellular network, which is a wireless transport network. Fig. 1 discloses multiple access point stations 110. Those stations have attendant coverage areas 111 for the range of their wireless reach. The coverage areas from individual or multiple access points can be grouped together to form tracking areas TA1-3. Each of these tracking areas is served by a MEC group 125. Thus, for example, the user equipment 100 depicted is located in coverage area 111-1, which is in tracking area TA1, and serviced by a MEC 125 designated as MEC-N1. MEC-N1 serves all of TA1, regardless of whether UE 100 is in coverage area 111-1 (served by AP-1 110-1) or in coverage area 111-2 (served by AP-2 110-2). If the UE moved to the right side of the image it would fall within one of the four coverage areas made by the two access points there, all of which are part of TA2, serviced by MEC-N2. Conversely, if the UE moved to the upper left of the figure, it would fall into one of the two coverage areas of the single AP up there, which is TA3 serviced by MEC-N3. Therefore, Fig. 1 discloses matching a coverage area (e.g., 111-1) to one or more unique identifiable regions (either TA1 or the area within the MEC boundary 112 for that part of the figure) that each include cells for different wireless stations (AP 110-1 and AP 110-2) of a transport network. If Fig. 1 described a city, MEC-N1 would service the southwest side, MEC-N2 would service the east side, and MEC-N3 would service the northwest side.
Applicant argues at Remarks, pgs. 10-11 that the subject matter of Claim 2 which has largely been imported into Claim 1 is nonobvious. Specifically, Applicant argues that Interdigital does not teach updating a MEC DNS to reflect the instance of the application. Applicant argues that Interdigital does not teach the “update” feature and “Interdigital [] makes no reference to [] updating a MEC-DNS in the MEC cluster.”
The combination teaches the limitation. Rao was cited for the MEC system. The citation in Interdigital to para. 163 deals with “configuring a network path” and “setting up DNS rules” for instantiated applications. Obviously, if an application is going to receive offloaded work the application must have a network path to it. Interdigital teaches that a manager may configure the network path and set up the DNS rules. To the extent that Applicant complains of “updating” in particular (as Applicant highlights that word), making a DNS entry for a newly instantiated application is an “update” to the DNS service, as it adds a new entry. Regardless, Examiner will also cite the following paragraph, which explicitly states that the application may be monitored and updates may be made such as relocating the application as well as redirecting traffic and changing DNS.
Consequently, Examiner maintains the obviousness rejections. The dependent claims are amended to have new subject matter in Claim 6 and similar claims, but Interdigital teaches the subject matter. All claims remain rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449